Marshall, J.
(dissenting) : “Public officers who are required by law to perform duties involving the exercise of judgment and discretion cannot be controlled by injunction while in good faith performing such duties.” (Hessin v. Manhattan, 81 Kan. 153, Syl. ¶ 1, 105 Pac. 44.) “In the absence of fraud, corruption, or other misconduct the substantial equivalent of fraud, the findings of the board of county commissioners are conclusive on the courts.” (Stevenson v. Shawnee County, 98 Kan. 671, 676, 159 Pac. 5.) Under these and numerous other decisions of this court, where fraud on the part of officers in whom a discretion is vested is not alleged, a cause of action is not stated.
Fraud is not alleged in the petition, but it is said that the county commissioners misconceived the purpose of the act and have acted accordingly; and that, therefore, the action of the board is illegal and in violation of law.
The statute, so far as it is material to the matters under consideration, reads:
*337“Each county . . . shall have power to issue bonds . . . the proceeds of which shall be used in the purchase of lands and the erection, furnishing, and equipment of buildings . . . (Gen. Stat. 1915, § 2846.)
“A county settlement of public welfare institutions shall constitute at least ten acres of land, situated as near as practicable to the county seat, with the buildings erected thereon. ... All of the buildings provided for herein shall be modern in every way, and shall be constructed and erected as the board of county commissioners may direct.” (Gen. Stat. 1915, § 2847.)
The statute does not undertake to point out either the land on which the settlement shall be located or the distance it shall be from the county seat. The statute does say, however, that the settlement shall be “situated as near as practicable to the county seat,” but that does not mean that it shall be at the nearest possible place. The duty of selecting the place is imposed on the county commissioners, who must necessarily exercise a discretion iri making the selection. That discretion cannot be controlled by the courts. Until the board acts fraudulently, or in bad faith, it cannot be interfered with.
The opinion states that “no authority, to consider the poor farm, in locating the county settlement of public welfare institutions, is mentioned” in the law. No location is excluded by the act, except such as is not as near as practicable to the county seat. The commissioners are at liberty to obtain or purchase land from any owner — from the county as well as from private parties. It cannot be said that the poor farm was not in the mind of the legislature when it provided that thé proceeds from the sale of bonds shall be used in the purchase of lands, and in the erection, furnishing, and equipment of buildings. It is immaterial whether the location is separate and apart from the poor farm, or adjoining it, or a part of it. In either case, the question for discussion is': Who exercises the discretion to determine the location, and who considers all the elements which shall determine the selection of that location ? The answer is: The board of county commissioners. It is proper for the board to consider the interests of all the people of the county, including the plaintiffs, in. deciding the practicability of the location. No one contends that the location shall be elsewhere than at the nearest practicable place to the county seat; but the legislature committed the selection of that place to the county commissioners.
*338It is conceded that they can accept a gift of land for the settlement, as well as to obtain it by purchase. The county owns a body of land large enough for the poor farm and for the settlement. It can use its own land for that purpose, as well as ten acres that might be bought across the road.
What must be taken into consideration in locating the site for the settlement? Nearness to the county seat is one of the things, because the statute makes it so; ability to make the buildings modern is another one, also required by statute; while accessibility, fertility and amount of land, and the possibility of acquiring other adjoining land in the future, are other matters that are within the contemplation of the statute and should be considered.
“As near as practicable to the county seat,” does not mean within one-half mile, nor within one mile, nor within two miles, nor within any other prescribed distance; but it does mean that the settlement shall be located at a place as near to the county seat as will supply all the conditions necessary to enable the county commissioners to carry out the purposes of the law.
Such an institution, to be modern, must have a sewer system. The sewer system of the city cannot be depended on if the institution is located outside Topeka. The sewer system of the city has been built by taxation, largely in taxing districts, to serve specified territory. The city cannot be compelled to receive and dispose of sewage from outside the city limits.
An abundant supply of water is absolutely necessary, and is a most important thing to be considered in locating the institution. It will be necessary for the institution to have its own water supply, because the city cannot be compelled to furnish water outside the city limits; and it may not be advisable for the city to go outside to furnish water, even if it has the power to do so.
The institution should be easily accessible; that was probably one of the purposes of the legislature in requiring that the institution be placed as near to the county seat as practicable. It is argued that the locations mentioned in the petition are close to the street-car tracks in Topeka. A street railroad is only one means of transportation; there are also steam *339railroads; but automobiles and motor trucks are fast displacing both street and steam railroads for transportation over short distances. Good roads are the order of the day; they are being built largely for the use of automobiles and motor trucks.
The inmates of such an institution should have an opportunity to work in some healthful, useful way. For this purpose there is no work that is better than that of producing things from the soil. This requires fertile soil. Then such an institution as is contemplated should be located on that kind of soil, and the amount of land occupied should be sufficient to give every inmate, that desires it, all the work of that kind that he wants to do. Ten acres, the minimum, probably will not be sufficient for that purpose. The law contemplates three buildings, one for the homeless and for delinquent and dependent children, one for diseased persons, and one for those afflicted with tuberculosis. Three institutions, one each of the kinds named, all located on ten acres of ground, would produce a crowded condition. More land will be required in the future. Topeka is growing, and expects to grow more. Lands within a mile of the city are rapidly increasing in value. The location should be at a place where other lands may be obtained in the future at an expense which will not be prohibitive. This may very properly have been one of the reasons why the commissioners did not. locate the institution closer to Topeka.
The tract selected is four and one-half miles from Topeka. In the absence of any charge of fraud or of bad faith, but with the tacit admission that the commissioners have acted in good faith, how can the court say that their decision is not right? How can the court say that they did not take into consideration every element entering into the question of practicable proximity to Topeka?
The commissioners have a wide discretion in choosing the location for the institution; a discretion given by law; one that cannot properly be controlled by the courts until the commissioners act fraudulently or in bad faith; and I see no reason for saying that they have misconceived the purpose of the law in selecting a site three miles, or four and one-half miles from Topeka, or by using a part of the poor farm for the settlement.
Johnston, C. J., joins in this dissent.